Name: Decision of the EEA Joint Committee No 14/1999 of 29 January 1999 amending Annex XXI (Statistics) to the EEA Agreement
 Type: Decision
 Subject Matter: trade policy;  economic geography;  European construction;  cooperation policy;  economic analysis
 Date Published: 2000-05-11

 Avis juridique important|22000D0511(02)Decision of the EEA Joint Committee No 14/1999 of 29 January 1999 amending Annex XXI (Statistics) to the EEA Agreement Official Journal L 112 , 11/05/2000 P. 0073 - 0074Decision of the EEA Joint CommitteeNo 14/1999of 29 January 1999amending Annex XXI (Statistics) to the EEA AgreementTHE EEA JOINT COMMITTEE,Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as "the Agreement", and in particular Article 98 thereof,Whereas Annex XXI to the Agreement was amended by Decision of the EEA Joint Committee No 38/98 of 30 April 1998(1);Whereas it has become necessary, in order to maintain the homogeneity of the Agreement in the area of statistics and in order to ensure the production and dissemination of coherent and comparable statistical information for describing and monitoring all relevant economic, social and environmental aspects of the European Economic Area, to incorporate into Annex XXI to the Agreement a number of legal acts adopted by the European Community during the time which has passed since the last amendments were made to Annex XXI,HAS DECIDED AS FOLLOWS:Article 1Annex XXI to the Agreement shall be amended as specified in the Annex to this Decision.Article 2The texts of Council Regulation (EC) No 374/98(2), Commission Regulation (EC) No 2317/97(3) and Commission Regulation (EC) No 2454/97(4) in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision are authentic.Article 3This Decision shall enter into force on 30 January 1999, provided that all the notifications under Article 103(1) of the Agreement have been made to the EEA Joint Committee.Article 4This Decision shall be published in the EEA section of, and in the EEA supplement to, the Official Journal of the European Communities.Done at Brussels, 29 January 1999.For the EEA Joint CommitteeThe PresidentF. Barbaso(1) OJ L 310, 19.11.1998, p. 27.(2) OJ L 48, 19.2.1998, p. 6.(3) OJ L 321, 22.11.1997, p. 19.(4) OJ L 340, 11.12.1997, p. 24.ANNEXto Decision of the EEA Joint Committee No 14/1999Annex XXI (Statistics) to the EEA Agreement shall be amended as specified below.A. FOREIGN TRADE STATISTICS1. The following shall be added in point 8 (Council Regulation (EC) No 1172/95): ", as amended by:- 398 R 0374: Council Regulation (EC) No 374/98 of 12 February 1998 (OJ L 48, 19.2.1998, p. 6)."2. Point 9 (Commission Regulation (EC) No 895/97) shall be replaced by the following:"9. 397 R 2317: Commission Regulation (EC) No 2317/97 of 21 November 1997 on the country nomenclature for the external trade statistics of the Community and statistics of trade between Member States (OJ L 321, 22.11.1997, p. 19)."B. ECONOMIC STATISTICSThe following point shall be inserted after point 19e (Commission Decision 97/178/EC, Euratom)"19f. 397 R 2454: Commission Regulation (EC) No 2454/97 of 10 December 1997 laying down detailed rules for the implementation of Council Regulation (EC) No 2494/95 as regards minimum standards for the quality of HICP weightings (OJ L 340, 11.12.1997, p. 24)."